DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (WO 2015/135635) [US 2017/0186972 will be relied upon as a direct English translation] in view of Soga (JP 2012028726).

Regarding Claims 1-3 and 10-12, Ren teaches and OLED represented by Figure 6:

    PNG
    media_image1.png
    626
    776
    media_image1.png
    Greyscale

The light emitting layer contains a material (paragraph 58). The material shows an energy level difference between the lowest singlet state S1 and the lower triplet state T1 may be ≤ 0.30 eV, such as 0.29 eV, 0.28 eV, 0.27 eV, 0.26 eV, 0.25 eV, 0.24 eV, 0.23 eV, 0.22 eV, 0.21 eV, 0.20 eV, 0.19 eV, 0.18 eV, 0.17 eV, 0.16 eV, 0.15 eV, 0.14 eV, 0.13 eV, 0.12 eV, 0.11 eV, 0.10 eV, 0.09 eV, 0.08 eV, 0.07 eV, 0.06 eV, 0.05 eV, 0.04 eV, 0.03 eV, 0.02 eV or 0.01 eV, etc  (paragraph 37). The above light emitting layer corresponds to applicants’ first organic layer wherein Ren’s material corresponds to applicants’ compound (T).
. 
	Soga teaches an OLED comprising a hole transporting layer containing a hole transporting polymer wherein said hole transporting polymer contains a crosslinkable group (machine trans. paragraph 9). A representative hole transporting polymer is exemplified by P-2 (machine trans. paragraph 168). The lowest excited triplet energy for P-2 was 2.75eV (machine trans. paragraph 173) which corresponds to applicants’ crosslinkable polymer.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known hole transporting materials which would have included P-2 of Soag which reads on the instant limitations, absent unexpected results (per claim 1).
The crosslinkable group in P-2 is represented by (machine trans. paragraph 172) reads on applicants’ XL-17 (per claim 2).


    PNG
    media_image2.png
    704
    800
    media_image2.png
    Greyscale

The crosslinkable group in P-2 reads on applicants’ Formula 2’ wherein c = 0, mA = 0 Ar4 and Ar6 = phenyl and X’ is a cyclobutane fused phenyl (per claim 3).

Figure 6 shows the HTL next to the light emitting layer (per claim 11); HTL is between the anode and light emitting layer (per claim 12).
	
Allowable Subject Matter I
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
T1 (per claims 4-6)
ArT2 (per claims 7-8)
Oscillator strength (per claim 9)

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the composition of claim 13. The prior art of record fails to teach the claimed invention. 
The closest prior art as exemplified by Ren in view of Soga teaches an OLED comprising a light emitting layer containing a material with the lowest triplet excited state and the energy level at the lowest singlet excited state is 0.5 eV or less but not the required polymer compound.



Claim 13 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786